Exhibit 10.1

STOCK SUBSCRIPTION AND PURCHASE AGREEMENT

This Stock Subscription and Purchase Agreement (“Agreement”) is dated on this
25th day of August 2006 by and between Li, Gang (“Purchaser”), an individual,
and Diagnostic Corporation of America (“Company”), a corporation organized under
the laws of Delaware, and Sam Winer, the President of the company (“President”).

WITNESSETH

WHEREAS, subject to the terms and conditions set forth herein, there are
available for subscription and purchase an aggregate of 29,100,000 shares of
Company Common Stock (“Common Stock” or “Securities” or “Shares”), par value
USD0.001.

WHEREAS, Purchaser offers to subscribe and purchase 29,100,000 Securities for
the aggregate amount of USD $560,000.00 (“Funds”) and Company, subject to the
terms and conditions of this Agreement accepts such offer to subscribe to
purchase 29,100,000 Securities in exchange for Funds. Purchaser shall have seven
(7) days from the date this Agreement is executed to complete due diligence on
Company.

NOW, THEREFORE, in consideration of the promises, terms, conditions and
covenants herein contained, Company and Purchaser do hereby agree as follows:

 

1. (a) Subject to the terms and conditions herein, Purchaser hereby agrees to
subscribe and purchase an aggregate of 29,100,000 Securities in exchange for
Funds.

 

   (b) Of this total amount, $350,000 of the Funds shall be paid for the benefit
of Company seven (7) days from the execution and delivery of this Agreement to
Fieldstone Lester Shear & Denberg, (“Fieldstone”) counsel for Company, via bank
wire or certified bank draft (acceptable to Company) made payable to Fieldstone.
These monies will be used exclusively to settle all liabilities of the Company
as set forth in Schedule 1 attached hereto. Additionally, $210,000 shall be paid
in to the escrow account of Greentree Financial Group, Inc. (“Greentree”)
towards the Company’s legal and professional fees incurred as part of this
transaction. Funds shall be held in escrow by Greentree until such time as the
Company shall do the following:

 

  (i) Shall cause Common Stock certificates (“Certificates”) to be issued in the
name of Purchaser or his designees, representing 29,100,000 Shares, constituting
a ‘controlling interest’ in Company. Certificates shall bear Company’s customary
restrictive legend and shall be delivered to Fieldstone with disbursement
instructions and such additional documents as are set forth in subparagraphs
(ii) and (iii) below;

 

  (ii)

Simultaneous to the delivery of the Certificates, Company shall deliver to
Fieldstone the resignations (“Resignations”) of all Officers and Directors of
Company, together with duly executed minutes and board resolutions validly
appointing designees of Purchaser as Officers and Directors, in full



--------------------------------------------------------------------------------

 

compliance with Delaware law and Company’s constituent documents. In addition,
Company shall deliver to Purchaser a legal opinion written by Company’s special
counsel confirming that the 29,100,000 shares are validly issued, fully paid and
non-assessable. (The documents referred to above in this paragraph shall
hereinafter be collectively referred to as “Documents”).

 

  (iii) Seven (7) days after the execution of this Agreement and in conjunction
with the delivery of the duly authorized Certificates and Documents referred to
in paragraphs (i) and (ii) of this Paragraph 1, Fieldstone shall deliver such
Certificates and Documents to the designee of the Purchaser and shall
simultaneously release the Funds to an escrow account set up by the Company (and
reviewed by Li, Gang’s counsel), for the sole purpose of satisfying, in full,
all of the liabilities of the Company in accordance with the provisions of the
Escrow Agreement being executed in connection with the execution of this
Agreement.

 

  (iv) Anything to the contrary herein contained notwithstanding, if at any
time, prior to the disposition of the Funds and the Certificates and other
Documents hereinbefore referred, Fieldstone shall receive written objection,
from the Purchaser, relative to the release of Funds, which objection shall be
based upon the breach of any covenant or representation contained herein or the
failure of the Company to allow the Purchaser full and complete access to
corporate documents, including but not limited to minutes, bylaws, financials,
contracts and other records, Fieldstone shall withhold the disposition of Funds
and Documents for a period of ten(10) days following the receipt of the
Purchasers objection. If during the ten (10) day period the parties hereto shall
fail to, mutually. resolve the objections of the Purchaser, the Funds shall be
returned to the Purchaser and the Certificates and other Documents returned to
the Company. Simultaneously with such return, this Agreement shall be deemed
terminated by the mutual consent of the parties, and each shall be deemed to
have released the other party from any liability arising out of this Agreement
or the termination hereof.

 

2. Company and Sam Winer jointly and severally warrant that:

 

   (a) Company is a corporation duly organized and validly existing under the
laws of the State of Delaware and has all requisite corporate power to own,
operate and lease its properties and assets and to carry on its business.
Company is in good standing under the laws of the Delaware and is current in its
tax filings;

 

   (b) There are no legal proceedings, administrative or regulatory proceeding,
pending or suspected, which have not been fully disclosed in writing to the
Purchaser.

 

  

(c) That subsequent to use of the agreed sum of $350,000 deposited with
Fieldstone to



--------------------------------------------------------------------------------

 

satisfy the liabilities of the Company, at the time of the delivery of the
Shares, the Company will have no material assets and/or liabilities as defined
by U.S. Generally Accepted Accounting Principals, except for ordinary trade
payables that may be pending that will be assumed by Sam Winer;

 

   (d) That the Shares delivered to Fieldstone, for the benefit of the Purchaser
will be validly issued, fully paid and non-assessable;

 

   (e) That Company is current in all of its required filings with the
Securities and Exchange Commission and will, prior to the release of the Shares
and disbursement of Funds, cause the June 30, 2006 10QSB to be filed with the
Securities and Exchange Commission.

 

   (f) That all board actions issuing Shares to Purchaser are permissible and
legal under Delaware law and in full compliance with Company’s constituent
documents.

 

   (g) That validly issued Shares held by Fieldstone shall constitute a
‘majority’ of voting Shares in Company and the authorized capitalization and the
number of issued and outstanding capital shares of Company are accurately and
completely set forth in the Agreement.

 

   (h) That appointed designees of Purchaser are duly appointed and in
compliance with Delaware law and Company’s constituent documents.

 

   (i) There are no dissenting shareholders, shareholders have no dissenting
rights in this transaction and no notice of dissenting shareholder rights has
been received.

 

   (j) Shareholder approval has been secured by Company, if required, in
accordance with the laws of Delaware and Company’s constituent documents.

 

   (k) The Board of Directors of Company has approved the transaction and this
Agreement, in accordance with the laws of Delaware and Company’s constituent
documents.

 

   (l) Company has taken all steps in connection with this Agreement and the
issuance of the Certificates which are necessary to comply in all material
respects with the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as well as the rules and regulations promulgated pursuant
thereto.

 

   (m) There are no outstanding options and no new shares or new options will be
issued to any other parties with the exception of Purchaser, and there are no
toxic pill convertible debentures and none will be issued.



--------------------------------------------------------------------------------

   (n) The Company has corporate authority, under the laws of its jurisdiction
and its constituent documents, to do each and every element of performance to
which it has agreed, and which is reasonably necessary, appropriate and lawful,
to carry out this Agreement in good faith.

 

   (o) The Company has not had any material changes of circumstances or events
which have not been fully disclosed to Purchaser and which, if different than
previously disclosed in writing, have been disclosed in writing as currently as
is reasonably practicable. Specifically, and without limitation:

 

   (p) The business of the Company shall be conducted only in the ordinary and
usual course and consistent with its past practice, and neither party shall
purchase or sell (or enter into any agreement to so purchase or sell) any
properties or assets or make any other changes in its operations, respectively,
taken as a whole, or provide for the issuance of, agreement to issue or grant of
options to acquire any shares, whether common, redeemable common or convertible
preferred, in connection therewith;

 

   (q) The Company shall not (i) amend its Articles of Incorporation or By-Laws,
(ii) change the number of authorized or outstanding shares of its capital stock,
or (iii) declare, set aside or pay any dividend or other distribution or payment
in cash, stock or property to the extent that which might contradict or not
comply with any clause or condition set forth in this Agreement;

 

   (r) Except for the issuance of Shares set forth in this Agreement, the
Company shall not (i) issue, grant or pledge or agree or propose to issue,
grant, sell or pledge any shares of, or rights of any kind to acquire any shares
of, its capital stock, (ii) incur any indebtedness other than in the ordinary
course of business, (iii) acquire directly or indirectly by redemption or
otherwise any shares of its capital stock of any class or (iv) enter into or
modify any contact, agreement, commitment or arrangement with respect to any of
the foregoing;

 

  

(s) The Company shall not (i) increase the compensation payable or to become
payable by it to any of its officers or directors; (ii) make any payment or
provision with respect to any bonus, profit sharing, stock option, stock
purchase, employee stock ownership, pension, retirement, deferred compensation,
employment or other payment plan, agreement or arrangement for the benefit of
its employees (iii) grant any stock options or stock appreciation rights or
permit the exercise of any stock appreciation right where the exercise of such
right is subject to its discretion (iv) make any change in the compensation to
be received by any of its officers; or adopt, or amend to increase compensation
or benefits payable under, any collective bargaining, bonus, profit sharing,
compensation, stock option, pension, retirement, deferred compensation,
employment, termination or severance or other plan, agreement, trust, fund or
arrangement for the benefit of employees, (v) enter into any agreement with
respect to termination or severance pay, or any employment agreement or other
contract or arrangement with any officer or director or employee, respectively,
with respect to the performance or personal services that is not terminable
without liability by it on thirty days notice or less, (vi)



--------------------------------------------------------------------------------

 

increase benefits payable under its current severance or termination, pay
agreements or policies or (vii) make any loan or advance to, or enter into any
written contract, lease or commitment with, any of its officers or directors;

 

   (t) The Company shall not assume, guarantee, endorse or otherwise become
responsible for the obligations of any other individual, firm or corporation or
make any loans or advances to any individual, firm or corporation, other than
obligations and liabilities expressly assumed by the other that party.

 

   (u) The company has, no reason to anticipate having, any material liabilities
which have not been disclosed to the other, in the financial statements or
otherwise in writing. Furthermore, in executing this Agreement, Company shall
comply in all material respects with all Federal, state, local and other
governmental (domestic or foreign) laws, statutes, ordinances, rules,
regulations (including all applicable securities laws), orders, writs,
injunctions, decrees, awards or other requirements of any court or other
governmental or other authority applicable to Company and shall use their best
efforts to perform all obligations under all contracts, agreements, licenses,
permits and undertaking without default.

 

   (v) This Agreement, and the faithful performance of this Agreement, will not
cause any breach of any other existing agreement, or any covenant, consent
decree, or undertaking by either, not disclosed to the other.

 

   (w) The issued and outstanding shares and all Shares detailed herein, are in
fact issued and outstanding, duly and validly issued, were issued as and are
fully paid and non-assessable shares, and that, other than as represented in
writing, there are no other securities, options, warrants or rights outstanding,
to acquire further shares of the Company.

 

   (x) The Company has filed all required registration statements, prospectuses,
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since the date of its registration under the Securities Act
of 1933, as amended (collectively, including all exhibits thereto, the “SEC
Reports”). None of the SEC Reports, as of their respective dates, contained any
untrue statements of material fact or failed to contain any statements which
were necessary to make the statements made therein, in light of the
circumstances, not misleading. All of the SEC Reports, as of their respective
dates (and as of the date of any amendment to the respective SEC Reports),
complied as to form in all material respects with the applicable requirements of
the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder.

 

   (y) Except as disclosed in the SEC Reports filed prior to the date hereof,
Company has not incurred any liabilities or obligations (whether or not accrued,
contingent or otherwise) that are of a nature that would be required to be
disclosed on a balance sheet of Company or the footnotes thereto prepared in
conformity with GAAP, other than (A) liabilities incurred in the ordinary course
of business or (B) liabilities that would not, in the aggregate, reasonably be
expected to have a material adverse effect on Company.



--------------------------------------------------------------------------------

   (z) Except as disclosed in the SEC Reports filed prior to the date hereof,
Company (i) has prepared in good faith and duly and timely filed (taking into
account any extension of time within which to file) all material tax returns
required to be filed by any of them and all such filed tax returns are complete
and accurate in all material respects; (ii) have paid all taxes that are shown
as due and payable on such filed tax returns or that Company is obligated to pay
without the filing of a tax return; (iii) have paid all other assessments
received to date in respect of taxes other than those being contested in good
faith for which provision has been made in accordance with GAAP on the most
recent balance sheet included in Company’s financial statements; (iv) have
withheld from amounts owing to any employee, creditor or other person all taxes
required by law to be withheld and have paid over to the proper governmental
authority in a timely manner all such withheld amounts to the extent due and
payable; and (v) have not waived any applicable statute of limitations with
respect to United States federal or state income or franchise taxes and have not
otherwise agreed to any extension of time with respect to a United States
federal or state income or franchise tax assessment or deficiency.

 

   (aa) Company is not aware of any claims for brokers’ fees, or finders’ fees,
or other commissions or fees, by any person not disclosed to Purchaser or
otherwise provided for in this Agreement, which would become, if valid, an
obligation of Purchaser.

 

3. This Agreement may be executed simultaneously in two or more counterpart
originals. The parties can and may rely upon facsimile signatures as binding
under this Agreement, however, the parties agree to forward original signatures
to the other parties as soon as practicable after the facsimile signatures have
been delivered.

 

4. The Parties to this agreement have no wish to engage in costly or lengthy
litigation with each other. Accordingly, any and all disputes which the parties
cannot resolve by agreement or mediation shall be submitted to binding
arbitration under the rules and auspices of the American Arbitration Association
in Broward County, Florida. As a further incentive to avoid disputes, each party
shall bear its own costs, with respect thereto, and with respect to any
proceedings in any court brought to enforce or overturn any arbitration award.
This provision is expressly intended to discourage litigation and to encourage
orderly, timely and economical resolution of any disputes which may occur.

 

5. If any provision of this Agreement or the application thereof to any person
or situation shall be held invalid or unenforceable, the remainder of the
Agreement and the application of such provision to other persons or situations
shall not be effected thereby but shall continue valid and enforceable to the
fullest extent permitted by law.



--------------------------------------------------------------------------------

6. No waiver by any party of any occurrence or provision hereof shall be deemed
a waiver of any other occurrence or provision.

 

7. The parties acknowledge that both they and their counsel have been provided
ample opportunity to review and revise this agreement and that the normal rule
of construction shall not be applied to cause the resolution of any ambiguities
against any party presumptively. The Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

8. This Agreement, together with the Escrow Agreement constitute the entire
agreement of the parties hereto with respect to the subject matter hereof, and
such documents supersede all prior understandings or agreements between the
parties hereto, whether oral or written, with respect to the subject matter
hereof, all of which are hereby superseded, merged and rendered null and void.

 

9. Neither this Agreement, nor the rights, benefits, duties or obligations of
the Purchaser or Company hereunder can be transferred, sold, assigned or
conveyed by the Purchaser or Company without the express written consent of the
other in each instance; which consent may not be unreasonably withheld.

 

10. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors, transferees, heirs, assigns and
beneficiaries.

IN WITNESS WHEREOF, Company and Purchaser have executed this Stock Subscription
and Purchase Agreement on this 25th day of August, 2006.

Diagnostic Corporation of America

 

By

  

/s/ Sam Winer

      By   

/s/ Li, Gang

   Sam Winer, President          Li, Gang    Sam Winer (Individually)         

By

  

/s/ Sam Winer

            Sam Winer         